Citation Nr: 0602881	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  93-26 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as being proximately due to 
or the result of smoking cigarettes during active military 
service.

2. Entitlement to service connection for arteriosclerotic 
peripheral vascular disease, claimed as being proximately due 
to or the result of smoking cigarettes during active military 
service.

3. Entitlement to service connection for asbestosis.

4. Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) during the period from July 
23, 1992, to April 5, 2000.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945 and from April 1948 to August 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision in which 
the regional office (RO) granted service connection for PTSD 
and assigned a disability evaluation of 10 percent. As 
discussed below, the RO has since assigned an evaluation of 
50 percent for PTSD, effective from the date of service 
connection in July 1992. By a June 2000 rating decision, the 
RO increased the rating of the veteran's PTSD to 70 percent, 
effective from April 5, 2000. In a statement dated in 
September 2000, the veteran indicated that he agreed with the 
rating of 70 percent for PTSD but also indicated that the 
rating should have been "retroactive" to July 1992. 
Therefore, the issue of entitlement to a rating in excess of 
50 percent for PTSD during the period from July 23, 1992, to 
April 5, 2000, remains before the Board. Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board must also considered whether, during the period of 
time in question, the veteran is entitled to a "staged" 
rating for his disability from PTSD, as this is an initial 
rating case. See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran has also appealed a November 1997 rating decision 
in which the RO denied service connection for asbestosis, and 
for COPD and arteriosclerotic peripheral vascular disease 
claimed as being the result of smoking cigarettes. The Board 
denied these claims in a February 2000 decision. The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeal, hereinafter referred to as the Court).

By an Order dated in December 2000, the Court granted a 
motion to vacate and remand the Board's decision on the 
issues of entitlement to service connection for 
arteriosclerotic peripheral vascular disease, COPD, and 
asbestosis for reconsideration pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 
3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

A Board decision in May 2002 denied each of the claims, 
including PTSD.  However, that decision was vacated by the 
Court in May 2003, and remanded to the Board for further 
action.  The Board subsequently remanded the case to the RO 
in December 2003, to help accomplish completion of that 
action.


FINDINGS OF FACT

1. All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims has been obtained by 
VA.

2. The veteran's current disability from COPD is not due to 
injury or disease during his active service, including 
smoking cigarettes during his active military service.

3. The veteran's current arteriosclerotic peripheral vascular 
disease is not due to injury or disease during his active 
service, including smoking cigarettes during his military 
service.

4. The veteran does not have a diagnosis of nicotine 
dependence.


5. The veteran has old x-rays and testing consistent with a 
clinical diagnosis of asbestosis without medical evidence 
linking this with his claimed exposure to asbestos during his 
active military service, and the May 2004 VA examination, 
X-rays, and testing do not confirm that asbestosis is 
currently present.

6. Prior to November 7, 1996, the veteran did not have severe 
social or industrial impairment.  

7. Between November 7, 1996 and April 5, 2000, the veteran 
did not have severe social or industrial impairment or 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSIONS OF LAW

1. Entitlement to service connection for COPD, claimed as due 
to in-service smoking of tobacco, is not warranted. 38 
U.S.C.A. §§ 101(16), 1110, 5107 (West 1991 & 2002); 38 C.F.R. 
§ 3.303 (2005).

2. Entitlement to service connection for arteriosclerotic 
peripheral vascular disease, claimed as due to in-service 
smoking of tobacco, is not warranted. 38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991 & 2002); 38 C.F.R. § 3.303 (2005).

3. Entitlement to service connection for asbestosis is not 
warranted. 38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991 & 
2002); 38 C.F.R. § 3.303 (2005).

4. During the period prior to April 5, 2000, the criteria for 
a rating in excess of 50 percent for the veteran's disability 
from PTSD were not met. 38 U.S.C.A. § 1155, (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.132 (from November 7, 1996), Diagnostic 
Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110 (West 1991, 
2002); 38 C.F.R. § 3.303 (2005).

For the reasons discussed below, the Board finds that the 
veteran's claims for service connection for COPD and 
arteriosclerotic peripheral vascular disease, claimed as the 
result of in-service smoking of tobacco, and for asbestosis 
must be denied.

A. COPD and Peripheral Vascular Disease Due to In-service 
Tobacco Use

For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use in 
the line of duty during active military service. See 
VAOPGCPREC 2-97 (O.G.C. Prec. 2-97). In this case, the 
veteran filed his claim for service connection for COPD and 
peripheral vascular disease, claimed as due to tobacco use in 
service, in May 1994. Therefore, he may be entitled to 
service connection for current disability which resulted from 
in-service tobacco use. Cf. 38 U.S.C.A. § 1103 (West 2002), 
which applies to claims received by VA after June 9, 1998, 
and which provides that, notwithstanding any other provision 
of law, a veteran's disability or death shall not be 
considered to have resulted from personal injury suffered or 
disease contracted in the line of duty in the active 
military, naval, or air service for purposes of title 38 
United States Code on the basis that it resulted from injury 
or disease attributable to the use of tobacco products by the 
veteran during the veteran's service.

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence that establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence that indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability. In the case of a claim for disability due to in-
service tobacco use, the veteran must show that he has 
current disability which is related to such use. Further, if 
a veteran can show current disability from tobacco use after 
his separation from service, he may show that he became 
dependent on nicotine from tobacco use during his service to 
permit consideration of the effects of his tobacco use both 
during and after his military service.

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - the Board 
notes that the veteran has current disability from COPD and 
peripheral vascular disease. July 1995 VA examination reports 
contain diagnoses of both COPD and arteriosclerotic 
peripheral vascular disease. VA examination reports from 2004 
contain the same diagnoses.

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service - it is neither 
contended nor shown that either COPD or peripheral vascular 
disease was present during the veteran's active service. 
Rather, it is contended that these disabilities are due to 
the veteran's use of tobacco - in particular, to smoking - 
during his active military service. The veteran is competent 
to provide evidence that he smoked tobacco products during 
service; his statements to this effect are sufficient 
evidence for this element of the claim.

The Board also notes that the RO, in October 1998, invited 
the veteran to submit a medical opinion to the effect that 
nicotine dependence arose in service, and medical evidence of 
a relationship between nicotine dependence and the claimed 
disabilities. The record does not, however, contain evidence 
of a diagnosis of nicotine dependence, either in service or 
currently.

Although the record contains medical opinions to the effect 
that the veteran's current COPD and arteriosclerotic 
peripheral vascular disease are related, in general, to his 
smoking tobacco, the opinions do not specifically link these 
disabilities to his tobacco use in service. Additionally, in 
January 2005, a VA examiner noted that the veteran did not 
stop smoking at separation from military service, that 
pulmonary function tests were not preformed at that time to 
show chronic obstructive pulmonary disease, and that, because 
of this, the fact that the veteran's service medical records 
did not state that he smoked, and the fact that 45 years had 
elapsed since the veteran's service, it would be speculative 
to state that the veteran's current COPD is due to smoking 
tobacco products in service. Additionally, he stated that it 
would be speculative to state that smoking tobacco products 
in service caused arteriosclerotic peripheral vascular 
disease because at the time of separation, there was no 
evidence of peripheral vascular disease. Therefore, the 
veteran's claims for service connection for these 
disabilities should be denied.

In an October 1994 asbestos evaluation report, a private 
pulmonologist noted the veteran's history of smoking one pack 
of cigarettes daily for 35 years, reported a diagnosis of 
asbestosis, and recommended that the veteran stop smoking 
immediately. The physician did not comment on the 
relationship, if any, between the veteran's smoking of 
tobacco in service and his current lung disease, nor did the 
physician comment on whether or not the veteran became 
dependent upon nicotine as a result of his in-service tobacco 
use.

The veteran has also submitted a statement, dated in October 
1998, from H. Bernie Orr, M.D., another private physician. 
Dr. Orr related the smoking history given to him by the 
veteran. He noted that the veteran was aware that his COPD 
and his peripheral vascular disease were related to his 
smoking, that it is known that it takes many years most of 
the time for these diseases to develop from smoking, and that 
it is well known that there is a correlation between these 
diseases and smoking. He did not, however, provide an opinion 
that these diseases were due to the veteran's smoking during 
his military service. Nor did the physician indicate that the 
veteran became addicted to a tobacco product during his 
active military service.

The Board further notes that a treatment record dated in 
August 1999 suggests an association between smoking and 
arteriosclerotic peripheral vascular disease. A VA surgeon 
noted that the veteran had smoked since World War II and that 
vascular disease had progressed since his separation from 
service. According to the examiner, it was likely that the 
veteran's smoking "contributed significantly" to his 
peripheral vascular disease.

Both of these claims must fail because the third element to 
support the claims is lacking. The record does not contain 
evidence of a nexus between current disability and in-service 
injury or disease--whether tobacco use or nicotine 
dependence.

The Board has considered the entire record, including the 
veteran's testimony during a hearing in September 1998. The 
veteran testified that he began to smoke tobacco in 1943, 
soon after his entry into service. He reported that he had 
smoked continuously since that time. He attributed his 
current disability from COPD to smoking. He testified that he 
had been told by his physician that his COPD and his 
peripheral vascular disease had been caused by his smoking 
tobacco.

In the absence of evidence that the veteran has the expertise 
to render opinions about the relationship, if any, between 
his smoking of tobacco in service and his development of the 
claimed disabilities, his assertions that there is a causal 
relationship are afforded no probative weight. See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). The veteran's 
assertions about what he had been told by his physician 
concerning the relationship between his smoking tobacco and 
his development of COPD and peripheral disease are too 
attenuated and inherently unreliable to constitute the 
medical evidence which is required to support his claims. See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

As currently constituted, the record contains no medical 
evidence that the veteran's current disability from COPD or 
peripheral vascular disease is related to his smoking of 
tobacco during his active military service. Further the 
record does not contain medical evidence that indicates that 
the veteran became addicted to nicotine during his active 
service. Consequently, his entire smoking history, both 
during and after military service, may not be used as a basis 
upon which to grant service connection. Therefore, the Board 
concludes that the claim for service connection for COPD and 
arteriosclerotic peripheral vascular disease as a result of 
in-service smoking of tobacco or as a result of nicotine 
dependence incurred in service must be denied.



B. Asbestosis

Some of the medical evidence contained in the claims folder 
tends to show that the veteran has some disability from 
asbestosis. An asbestos evaluation summary prepared by a 
private pulmonologist in October 1994 shows that the veteran 
gave a history of asbestos exposure during his post-service 
employment as a welder from 1968 to 1973 and as a pipe fitter 
from 1973 to 1980.  It does not mention any exposure to 
asbestos during the veteran's military service, which ended 
in 1960.  X-rays were interpreted to show some asbestos-
related pneumoconiosis.  Pulmonary function tests 
demonstrated a mild restrictive defect.  The physician 
reported that the findings were consistent with a clinical 
diagnosis of asbestosis in a subject with a history of 
intense industrial exposure to asbestos-containing materials.

Similarly, the report of a VA examination in July 1995 refers 
to the veteran giving a history of possible asbestos exposure 
while working in a refinery from 1973 until 1980, where he 
was working in an area where asbestos insulation was 
frequently repaired and replaced.  This report indicates that 
the veteran also described possible asbestos exposure as a 
shipboard transatlantic passenger during World War II.  In a 
June 1997 statement, the veteran referred to "asbestos 
particles" coming loose from the ship's overhead piping 
system during a violent storm while he was going overseas 
during World War II from San Diego.

During a consultation for an unrelated medical problem in 
April 2001, an examiner noted the veteran's history of 
asbestosis, without specifying when the asbestos exposure had 
occurred.  

However, a VA examination conducted in May 2004 did not 
diagnose asbestosis.  The examination was for respiratory 
diseases and noted that the veteran had been told by a 
private physician that he had signs of asbestosis about 15 
years ago. The May 2004 VA examination provided a pulmonary 
function test which -- instead of revealing asbestosis or a 
restrictive defect -- revealed chronic obstructive pulmonary 
disease, and an X-ray, moreover, was negative for signs of 
lung asbestosis. The examiner diagnosed chronic obstructive 
pulmonary disease instead.  The private examiner in October 
1994 had based his impression on chest X-ray abnormalities 
which have not been reported in subsequent X-rays and on the 
presence on pulmonary function testing of restrictive 
physiology.

The veteran has submitted his synopsis of a training manual 
which addresses safety concerns associated with asbestos 
abatement. He indicated that the use of asbestos increased 
dramatically during World War II as it was used extensively 
in fireproofing and insulation for war ships. He also 
asserted that the time between exposure to asbestos and the 
onset of asbestos related diseases may be from 15 to 30 years 
and that one exposure to asbestos may suffice to result in 
disease.

The veteran contends that he developed asbestosis as a result 
of exposure to asbestos during his active military service. 
He testified in September 1998 that he was aboard Navy ships 
on several occasions during his military career. He estimated 
that the total time he was aboard such ships was 
approximately two years. He asserted that he was extensively 
exposed to asbestos while aboard such ships.

The veteran has submitted some service personnel records 
which indicate that he spent some time aboard U.S. Navy ships 
during his service. He does not contend, nor does the record 
otherwise show, that during his active military service his 
responsibilities included the application or removal of 
asbestos from ships. Rather, he contends that simply his 
presence aboard ships resulted in sufficient exposure to 
asbestos to cause his asbestosis. Additionally, he appears to 
believe he has asbestosis. In the absence of evidence that 
the veteran has the expertise to render diagnoses of 
asbestosis, or opinions about the causal relationship between 
possible shipboard exposure to asbestos and his current 
disability from asbestosis, his assertions are afforded no 
probative weight. See Espiritu, supra. The veteran is 
competent to describe what he experienced. However, his 
recent recollections of asbestos exposure during World War II 
due simply to his shipboard presence as a Marine, without 
evidence that would otherwise support such claimed asbestos 
exposure, is accorded very little weight. In contrast, he has 
submitted substantial evidence of post-service asbestos 
exposure, including a copy of a settlement related to such 
exposure.

To support his claim, the veteran must submit medical 
evidence that he has current disability from asbestosis, and 
that it is related to exposure to asbestos during his active 
military service.  The record, as currently constituted, 
contains no such evidence.  Notably, the 1994 asbestos 
evaluation report of the pulmonologist does not discuss in-
service exposure to asbestos; it is insufficient to satisfy 
the nexus requirements.  Additionally, if the veteran does 
not have asbestosis, which is what some of the evidence 
indicates, then there could be no nexus to service for it.

The veteran's synopses of medical treatises and other sources 
of information about asbestos exposure do not address his 
particular case. Such evidence is not sufficient to support 
his particular claim. Cf. Wallin v. West, 11 Vet. App. 509 
(1998) (a veteran's lay opinion, coupled with reliance on 
medical treatises, is insufficient to satisfy the medical 
nexus requirement for an award of service connection).

While there is some evidence showing the veteran has current 
disability from asbestosis, the most recent evidence 
indicates that he probably does not, and there is no medical 
opinion linking the diagnosed asbestosis with exposure to 
asbestos during the veteran's military service. For these 
reasons, the Board concludes that the claim of entitlement to 
service connection for asbestosis must be denied.

II. Rating of PTSD from July 23, 1992, to April 5, 2000

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Board 
has considered all the evidence of record. The Court has held 
that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found. Fenderson v. West, 12 Vet. App. 119 
(1999). The Board finds that a staged rating is not warranted 
for this period of time.

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability. It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.

The regulations pertaining to the rating of mental disorders 
were revised, effective November 7, 1996. The old regulations 
apply prior to the effective date of the new regulations, and 
both versions apply from the effective date of the new 
criteria, since the claim was filed before the change in the 
criteria and the appeal has continued.  During the period of 
time from the change in the criteria, whichever of the 
criteria, old or new, is more favorable, is to be applied.  
As the veteran appealed the initial evaluation assigned for 
his PTSD, effective from July 1992, his disability has been 
evaluated by the RO utilizing both the former and the revised 
regulations for rating such disorders.  The Board has divided 
the analysis in two, based upon when only the old criteria 
apply, prior to November 7, 1996, and when both sets of 
criteria apply, from November 7, 1996 to April 5, 2000.  Both 
the old and the new rating criteria provide ratings of 70 
percent and 100 percent above the current 50 percent rating.  

Under the former rating criteria, a 100 percent rating is 
assigned for PTSD when, by reason of psychoneurotic symptoms, 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment. A 70 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment. 

Under the revised the rating criteria, a 100 percent rating 
is assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name. A 70 
percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships. 

Based on his PTSD symptoms related to his combat experiences 
in Korea, the veteran was granted service connection for PTSD 
by the RO's March 1993 rating decision. The associated 
disability was rated 10 percent from July 23, 1992 -- the 
date of receipt of the veteran's claim for service connection 
for PTSD. In a June 1994 rating decision, the RO increased 
the rating to 30 percent, effective from the same date. Based 
on a VA neuropsychiatric examination in July 1995, the RO 
increased the rating of the veteran's PTSD to 50 percent, 
also effective from July 23, 1992. Therefore, the veteran's 
PTSD has been rated 50 percent from the effective date of the 
grant of service connection for that disorder.

The evaluation of the veteran's disability from PTSD during 
the above-captioned period is accomplished based on the 
evidence of record that was generated during or near the time 
in question.  Francisco v. Brown, 7 Vet. App. 55 (1994).



Pre November 7, 1996

During a VA examination in February 1993, the veteran 
recounted some combat-related memories of his Korean War 
experiences which distressed him. His current complaints were 
of occasional bad dreams about war experiences, employment 
difficulties, depression, impotency, lack of sexual interest, 
hypervigilance, and difficult controlling anger. He was 
bothered by noise, crowds, and confrontations. On mental 
status examination, the veteran was friendly and verbal, but 
appeared to have a need to be in control. At times he rambled 
and had difficulty keeping focused. He felt detached from 
others. He denied any sleep disorder. He denied having an 
exaggerated startle response. The examiner reported a 
diagnosis of PTSD which, over the years, had become more 
mild.

When the veteran testified before a Hearing Officer in April 
1994, he reported that he had been hospitalized for treatment 
of PTSD in Gulfport and Biloxi for a total of four days in a 
ward comprised mainly of substance abusers. He denied having 
follow-up mental health treatment. The complaints and 
symptoms he reported were essentially the same as those 
identified in the report of the February 1993 VA 
neuropsychiatric examination. The veteran's wife confirmed 
his symptoms of isolation, avoidance of crowds, nightmares 
and anger.

During a VA examination in May 1994, the veteran appeared 
spontaneous and willing to talk about his past experiences. 
His complaints and symptoms were as previously discussed. New 
complaints included difficulty with concentration and memory, 
and being tired easily. The examiner reported a diagnosis of 
PTSD and also a Global Assessment of Functioning (GAF) score 
of 51.

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV). The United States Court of Appeals for 
Veterans Claims (hereinafter, "Court"), in Carpenter v. 
Brown, 8 Vet. App. 240 (1995), recognized the importance of 
the GAF score and the interpretations of the score. In light 
of the embracing of the GAF scale, its definition, and the 
use of DSM IV in Carpenter, the Board concludes that the GAF 
score and the meaning of the score may be considered without 
prejudice to the veteran.

A GAF score of 51 represents a level of functioning showing 
"moderate" symptoms such as flatness of effect, 
circumstantial speech, and occasional panic attacks, or 
moderate difficulty in social or occupational functioning 
such as having few friends and conflicts with peers or co- 
workers.

At the time of the VA neuropsychiatric examination in July 
1995, the veteran appeared ill at ease and depressed. In 
addition to the complaints noted before, he had current 
complaints of distrust of other people and an exaggerated 
startle response. The examiner reported a diagnosis of PTSD 
and assigned a score of 51. That score was indicative of 
"moderate" symptoms.

The evidence concerning the level of symptomatology prior to 
November 7, 1996 does not show severe social and industrial 
impairment, or worse, then due to PTSD.  The VA examiner in 
February 1993 characterized his PTSD as more mild than it had 
been in the past and the veteran was friendly.  His GAF was 
51 on VA examinations in May 1994 and July 1995, reflecting 
moderate symptoms.  He was depressed and complained of 
distrust of others and an exaggerated startle response, but 
these are not inconsistent with a considerable level of 
symptomatology.  

From November 7, 1996

There are not any VA examination reports or psychiatric 
treatment records from the period of time specifically 
between November 7, 1996 and April 2000.  

The veteran underwent another VA neuropsychiatric examination 
on April 5, 2000. Based on the results of that examination, 
the RO awarded a rating of 70 percent, effective from the 
date of the examination. During that examination, the veteran 
showed worsened symptoms of PTSD such as severe depression, 
occasional thoughts of suicide, social isolation, inability 
to establish and maintain interpersonal relationships, lack 
of appetite, and anhedonia. The examiner described such 
symptoms as "extremely impairing." The examiner assigned a 
GAF score of 32, indicative of some impairment in reality 
testing and communication, such as speech sometimes being 
illogical, obscure, or irrelevant, or major impairment in 
several areas such as work or family relations, judgment, 
thinking, or mood, such as avoidance of friends, neglect of 
family, or inability to work.

After a thorough review of the record, the Board can find no 
evidence indicating that between November 7, 1996 and April 
5, 2000, the veteran met the criteria for a rating in excess 
of 50 percent for his PTSD symptoms under either the old or 
the new rating criteria.

Viewed in the context of the former rating criteria, it is 
apparent that the veteran did not meet the schedular criteria 
for a rating in excess of 50 percent prior to April 2000. The 
record does not show that prior to April 5, 2000, the veteran 
had severe impairment of his ability to establish or maintain 
effective or favorable relationships with people, or that his 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment to obtain or retain 
employment. Rather, his GAF scores and symptomatology 
indicated moderate symptoms or moderate difficulty in social 
and occupational functioning, due to symptoms such as 
depression, bad dreams, intrusive thoughts and flashbacks of 
war experiences, diminished concentration, avoidance of 
crowds and a preference for isolation.

During the period in question, the record also does not 
support a higher rating under the revised rating criteria. 
The record does not contain evidence that the veteran's PTSD 
was then manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting), or; inability to establish and 
maintain effective relationships. On the contrary, the 
clinical findings indicate that the veteran was neat in 
appearance, behaved appropriately, was well oriented, was 
conversant without speech impairment, and did not have 
intellectual or cognitive impairment.

Based on the foregoing findings, the Board concludes that the 
criteria for a schedular rating in excess of 50 percent, 
under either set of criteria when they were applicable, were 
not met prior to April 5, 2000.

III. Extraschedular and Other Considerations

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO. Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1) 
(2005). The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent - 
- are assignable pursuant to the former and current 
regulations when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case. The veteran has not required 
frequent or extended hospitalization for his neuropsychiatric 
disorder, nor is it shown that the disorder so markedly 
interferes with employment as to render impractical the 
application of regular schedular standards. Finally, there is 
no evidence that the impairment resulting solely from the 
veteran's neuropsychiatric disorder warrants extra-schedular 
consideration. Rather, for the reasons noted above, the Board 
concludes that during the period in question, the impairment 
resulting from PTSD is adequately compensated by the 50 
percent schedular evaluation. Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

The Board has also considered the provisions of 38 C.F.R. § 
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.

In this case, during the period in question, the record does 
not demonstrate that the veteran's disability more nearly 
approximated occupational and social impairment with 
deficiencies in most areas. Nor does the evidence of record 
show that during the period in question the veteran 
approximated severe social and/or occupational impairment. 
Rather, his GAF scores indicated moderate disability, and 
reduced reliability and productivity were shown.

For the reasons cited above, the Board finds that the 
veteran's overall disability related to PTSD did not 
approximate the criteria for a higher disability rating of 50 
percent or more during the period from July 23, 1992, to 
April 5, 2000.


IV. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify. In September 2001 and 
March 2004 VCAA letters from the RO to the claimant, the 
claimant was specifically advised of the type of evidence 
that would establish the claim, what evidence the claimant 
should provide, and what evidence VA would obtain, and the 
claimant was afforded additional time to submit such 
evidence. The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession. The claimant was advised of how and where to send 
this evidence and how to ensure that it was associated with 
the claim. Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning these respective duties, in the 
July 2005 supplemental statement of the case.

The Board acknowledges that, only after the March 1993 and 
November 1997 rating decisions were promulgated did the AOJ, 
in September 2001 and March 2004, provide explicit section 
5103(a) notice to the claimant. The Board finds that any 
defect with respect to the timing of the VCAA notice is 
harmless error. While the notice provided to the claimant in 
September 2001 and March 2004 was not given prior to the 
first AOJ adjudication of the claim, the claimant was 
afforded the opportunity to identify medical evidence that VA 
would attempt to obtain. In that regard, after the notice, 
the AOJ obtained additional VA and other medical records. The 
claimant was also afforded additional VA examinations in 2004 
and 2005. The notice was not required to be given at the time 
the decisions were rendered, since the VCAA was not in effect 
at the time.  However, the process carried out during the 
course of the claim and appeal provided the claimant with a 
meaningful opportunity to participate effectively in the 
processing of the claim by VA. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The timing of the notice did not affect the 
essential fairness of the adjudication. Id.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient. 

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record. VA medical records, private medical 
records, and VA examination reports have been obtained, as 
have statements and testimony from the veteran and arguments 
from him and his attorney. The Board notes that it appears 
that 1992 hospital summaries either do not exist or are 
unavailable.  There were requests for them in 2004, and 
numerous in- and outpatient treatment records were received, 
but not any 1992 hospital summaries. Additionally, the 
veteran failed to give VA permission to obtain records of 
treatment from the Family Medical Center West and from the 
Gulfport Psychiatric Clinic after being sent VA Forms 21-4142 
in March 2004 and failed to submit them himself as he was 
told he could do at that time. The Board finds that VA has 
done everything reasonably possible to assist the claimant, 
and that further attempts would be futile. 


Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied. 

As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted.


ORDER

Service connection for COPD and arteriosclerotic peripheral 
vascular disease, claimed as due to in-service smoking of 
tobacco, and for asbestosis, is denied.

A rating in excess of 50 percent for PTSD during the period 
from July 23, 1992, to April 5, 2000, is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


